DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 8 November 2021 (pages 6-8 of the Remarks) and the amendments to claims 1 and 14 (in particular, the requirement of a pre-bent superelastic member) have overcome the requirement for unity of invention dated 9 September 2021. The requirement for unity of invention is withdrawn. In addition, Applicant’s arguments regarding the combination of Webster et al. (US 8,430,622) in view of Alam et al. (US 8,267,650) rendering claim 1 obvious (Remarks, page 8) have been fully considered and are persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“support element supporting the bearing” (claim 1 line 6; claim 14 line 3 recites the similar “support element for supporting the bearing”), the corresponding structure being the support element 88 shown in Figs. 3 and 8 disclosed as comprising a plurality of ribs as a “squirrel casing” in paragraph [0035]
“attachment section” (claim 6 line 2; claim 18 line 2), the corresponding structure being the attachment section 110 in Fig. 3 and alternatively 116 in Fig. 8, depicted as flanges
“support section for supporting the bearing” (claim 6 line 3, claim 18 line 2 recites the similar “support section”), the corresponding structure being the support section 112 shown in Figs. 3 and 14, depicted as planar wall sections of the superelastic member
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal” in claim 2 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 2 recites “normal operations” in line 4; however, as neither the specification nor the claims define the term “normal” in this context, one of ordinary skill in the art would not be able to determine what operations lie within the scope of “normal operations.”
The term “substantially” in claims 6 and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 6 and 19 each recite “the bend section substantially defines a U-shape” (claim 16 line 5; claim 19 lines 1-2); .
Claim 13 recites “the superelastic member comprises a plurality of superelastic members, each of the plurality of superelastic member formed of a shape memory alloy and installed in a pre-stressed condition” in lines 3-5. It is unclear whether the newly introduced plurality of superelastic members are each configured as the superelastic member of claim 1 (for example, each supporting at least one of the/a support element or bearing, and each installed in a pre-bent condition). For examination purposes, the claim is interpreted as requiring a plurality of superelastic members, each configured as the superelastic member of claim 1.
Claim 7 is rejected by virtue of its dependency.

Allowable Subject Matter
Claims 1, 3-5, 8-12, 14-18, and 20 are allowed.
Claims 2, 6, 7, 13, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Webster (US 8,430,622).
Regarding independent claims 1 and 14, Webster discloses a gas turbine engine comprising a compressor section (14 and 16) and a turbine section 20 arranged in serial flow 
The prior art of record, alone or in combination, fails to disclose, teach, or suggest the superelastic element is configured to be installed in a pre-bent and pre-stressed condition. While Webster teaches the superelastic member 60 is held in tension in Col. 4 lines 6-8, the superelastic members 60 of Webster are required to be straight, not bent, and modifying the members to be bent would render the superelastic members 60 of Webster unsuitable for their intended use of providing support to the bearing structure. It is also noted that the pre-stressed condition of claims 1 and 14 is interpreted in light of the specification, and the pre-stress condition described in the instant specification (for example, paragraph [0046]) does not necessarily correlate to the tensioned state of superelastic members 60 of Weber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DellaCorte (US 8,709,176) and Fletcher et al. (US 9,546,570) each disclose superelastic bearing components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745